Title: To George Washington from Richard Dobbs Spaight, 6 January 1794
From: Spaight, Richard Dobbs
To: Washington, George


          
            Sir.
            No. Carolina Fayetteville January 6th 1794
          
          Agreeable to the request of the legislature I do myself the honor to transmit to you, a
            copy of the petition of Thomas Person and others proprietors of lands in the Territory
            South of the Ohio And a copy of the petition of the Trustees of the University of North
            Carolina, together with sundry resolutions of the General Assembly on that subject.
          I have to request that you will be pleased to recommend the subject matter of the said
            petitions to the early consideration of Congress and to urge them to do speedy and ample
            justice to the petitioners. I have the honor to be sir Your Most
            obedt Servant
          
            Richd: Dobbs Spaight
          
        